Citation Nr: 1217556	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to April 3, 2003, an evaluation greater than 10 percent prior to September 7, 2007, an evaluation greater than 20 percent prior to January 17, 2012 and 30 percent thereafter.

2.  Entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to an earlier effective date for the grant of service connection for left ear hearing loss disability.

5.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

6.  Entitlement to an earlier effective date for the grant of service connection for otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

The Veteran initially filed a claim of entitlement to VA benefits for a bilateral ear disability in a December 1975 RO decision.  Service connection was granted for defective hearing of the right ear and a noncompensable (zero percent) evaluation was assigned, effective July 24, 1975; service connection was denied for disability of the left ear including hearing loss.  The Veteran disagreed with the decision and initiated an appeal.  In a December 1977 decision, the Board denied the Veteran's claims of entitlement to service connection for left ear disability including hearing loss, as well as, entitlement to an initial compensable evaluation for the service-connected right ear hearing loss disability.

In August 1989, the Veteran filed to reopen his previously denied claim of entitlement to service connection for left ear hearing loss.  At that time, he also filed a claim of entitlement to a compensable evaluation for the service-connected right ear hearing loss disability.  In a September 1990 rating decision, the RO declined to reopen the left ear hearing loss claim.  The September 1990 rating decision also denied the Veteran's claim to a compensable evaluation for the service-connected right ear hearing loss disability.  The Veteran indicated disagreement with both denials and perfected his appeal by submitting a substantive appeal in October 1991.

In January 1992, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In a November 1995 decision, the Board found that new and material evidence had not been submitted and declined to reopen the Veteran's previously denied claim of entitlement to service connection for left ear disability, to include hearing loss.  In addition, the Board denied the Veteran's claim of entitlement to a compensable evaluation for his service-connected right ear hearing loss disability.  The Veteran appealed that decision to the United States Court of Veterans Appeals [now the Court of Appeals for Veterans Claims] (the Court).  In a July 1997 decision, the Court held:  (1) that new and material evidence had been submitted to VA which was sufficient to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss; and (2) that the Board had not fully addressed the Veteran's claim of entitlement to an increased evaluation for the service-connected right ear hearing loss on an extraschedular basis.  The Court therefore vacated the Board's November 1995 decision and remanded the case to the Board for further consideration.  

In April 1998, pursuant to the Court's decision, the Board bifurcated the Veteran's claim for a compensable evaluation for his service-connected right ear hearing loss disability and remanded all of the Veteran's claims for additional evidentiary development.  The RO continued to deny the claims in a supplemental statement of the case (SSOC) dated November 1998.  

In an October 1999 decision, the Board again denied the Veteran's claims of entitlement to service connection for left ear disability, to include hearing loss, and entitlement to a compensable evaluation for a service-connected right ear hearing loss disability.  The Board remanded the claim of entitlement to an extraschedular evaluation for the service-connected right ear hearing loss.  The Veteran thereafter appealed the Board's decision to the Court.  Due to the intervening enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), representatives of VA filed a motion before the Court to vacate the portion of the October 1999 Board decision that was final (the claims for service connection and for a compensable schedular evaluation).  In an order dated April 2002, the Court vacated the Board's decision to that extent.  The Veteran's claims were then returned to the Board.  

In October 2003, the Board remanded this case for additional developments directed by the April 2002 Court Order.  In a September 2004 SSOC, the RO denied the issues of entitlement to service connection for left ear disability, to include hearing loss, and entitlement a compensable evaluation for service-connected right ear hearing loss on both schedular and extraschedular bases.  

In a March 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for left ear hearing loss as well as his claim of entitlement to a compensable evaluation for service-connected right ear hearing loss on schedular and extraschedular bases.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision issued in September 2007, the Court vacated and remanded the Board's decision.  

In March 2009, the Board again remanded the Veteran's claims for further evidentiary development, as per instruction by the Court's September 2007 Memorandum Decision.  

In March 2011, the Board remanded the issue of entitlement to service connection for left ear hearing loss in order for the RO to consider whether his left ear hearing loss was aggravated by his service-connected right ear hearing loss disability.  The Board found that the medical nexus opinion offered by the April 2010 VA examiner was inadequate for the purpose of determining whether the Veteran's service-connected right ear hearing loss disability aggravates his left ear hearing loss disability.  The issue of an increased evaluation for right ear hearing loss was also remanded as it was inextricably intertwined because hearing impairment is expressly dependent upon whether service-connected hearing impairment is unilateral or bilateral.  

In July 2011, the Veteran's claim for extraschedular consideration was referred to the Director of Compensation and Pension Service.  The Director responded in a September 2011 letter denying entitlement to an extra-schedular evaluation for service-connected hearing loss in accordance with the provisions of 38 C.F.R. § 3.321 (b)(1).  The RO continued to deny an extraschedular evaluation in an October 2011 Supplemental Statement of the Case.

In a July 2011 RO decision, the RO granted service connection for left ear hearing loss, effective August 31, 1989.  The RO evaluated the disability as bilateral hearing loss and assigned a noncompensable evaluation prior to April 3, 2003, a 10 percent evaluation prior to September 7, 2007, and a 20 percent evaluation beginning September 7, 2007.  Later, in a February 2012 Supplement Statement of the Case the RO also granted a 30 percent evaluation beginning January 17, 2012 for bilateral hearing loss.  As these evaluations do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for bilateral hearing loss (previously claimed as right ear hearing loss) is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized as reflected on the first page of this decision.

Since the time of the Board's prior remand, the RO granted the Veteran's claim for service connection for tinnitus effective September 2, 2004 and assigned a 10 percent evaluation in a January 2012 RO decision.  The RO also granted the Veteran's claim for service connection for otitis media effective September 2, 2004.  The RO found that service-connected otitis media was noncompensable.  The Veteran has expressed disagreement with the effective date assigned for these disabilities as well as the effective assigned for his left ear hearing loss disability.  These matters are addressed in the REMAND below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level II and Level II hearing impairment of the right and left ear respectively for the period prior to April 3, 2003. 

2.  The evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level IV and Level V hearing impairment of the right and left ear respectively for the period from April 3, 2003 to September 6, 2007.

3.  The evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level V and Level VI hearing impairment of the right and left ear respectively for the period from September 7, 2007 to January 16, 2012.

4.  The evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level V and Level VII hearing impairment of the right and left ear respectively for the period beginning January 17, 2012 

5.  The Veteran's service-connected disabilities include:  bilateral hearing loss, rated as noncompensable prior to April 3, 2003, rated 10 percent disabling prior to September 7, 2007, a 20 percent prior to January 17, 2012 and a 30 percent thereafter; tinnitus, rated as 10 percent disabling; tympanoplasty of the right ear, rated as noncompensable; and otitis media, rated as noncompensable.  A combined 40 percent evaluation is in effect.   

6.  The manifestations of the Veteran's service-connected hearing loss does not present such an exceptional disability picture with such related factors as marked interference with employment, as to render impractical the application of the regular schedular standards, and it does not result in total impairment.

7.  The medical and other evidence of record do not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for a bilateral hearing loss disability for the period prior to April 3, 2003 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  The criteria for the assignment of an evaluation greater than 10 percent for a bilateral hearing loss disability for the period from April 3, 2003 to September 6, 2007 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  The criteria for the assignment of an evaluation greater than 20 percent for a bilateral hearing loss disability for the period from September 7, 2007 to January 16, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

4.  The criteria for the assignment of an evaluation greater than 30 percent for a bilateral hearing loss disability for the period beginning January 17, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

5. The criteria for an extra-schedular evaluation for service connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In terms of the issues of a compensable evaluation for right ear hearing loss and an extraschedular evaluation due to right hearing loss, the Veteran was sent a VCAA notice letter in April 2004.  In a January 2012 letter, the Veteran was sent a VCAA notice for the issue of individual unemployability.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in August 2010 and January 2012.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, VA examinations were provided numerous times during the appeal for the Veteran's hearing loss disability.  Most recently, the Veteran received a VA audiology examination in January 2012.  The January 2012 examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal have been met. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During this examination, the examiner explained the impact of the Veteran's hearing loss disability on his employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

The Veteran also received a Board hearing in January 1992.   

The Veteran has reported that he is receiving benefits from the Social Security Administration (SSA).  The RO attempted to obtain these records but they had been destroyed.  

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

For these reasons, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with the December 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, two SSOC have been issued that include a review of all information submitted by the Veteran and his representative since the March 2011 Board remand.  As noted above, the Veteran and his representative have been provided notice of the evidence required to substantiate his TDIU claim and the RO readjudicated his TDIU claim.  Also, the Veteran was provided a VA examination for his bilateral hearing loss and the examiner provided an opinion as to the impact of his disability on his employability.

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


I.  Entitlement to higher disability evaluations 
for service-connected bilateral hearing loss disability
.
As noted above, the Veteran filed to reopen his previously denied claim of entitlement to service connection for left ear hearing loss in August 1989.  At that time, he also filed a claim of entitlement to a compensable evaluation for the service-connected right ear hearing loss disability.  Most recently, in July 2011 RO decision, the RO granted bilateral hearing loss effective the date of his reopened claim in August 1989.  Therefore, the period that is relevant to this appeal begins in August 1989.  

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  It should be noted that service connection is now in effect for tinnitus, evaluated as 10 percent, and otitis media, evaluated as noncompensable.  Therefore, symptoms such as ringing in the ears as well as blood and drainage should be considered under otitis media and not considered under the issue of bilateral hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

A.  Applicable laws and regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Effective June 10, 1999, regulatory changes were made to the schedule for rating disabilities pertaining to diseases of the ear, including the criteria for evaluating hearing loss.  The Board notes that the Veteran's increased rating claim was received in August 1989, prior to the date that the amended regulations became effective.  Thus, the Veteran's claim will be evaluated in accordance with both versions of the regulations, with those regulations in effect prior to June 10, 1999 applicable to the evidence prior to that date, and those regulations in effects as of that date applicable to the evidence on, and subsequent to, that date.  See Kuzuma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) [Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires that result].

The amended regulations, effective June 10, 1999, added two new provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that some veterans experience.  See 64 Fed. Reg. 25, 203 (May 11, 1999).  Under 38 C.F.R. § 4.86 (a), if puretone thresholds at each of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 dB's or more, an evaluation could be based upon either Table VI or Table VIa, whichever results in a higher evaluation.  Under section 4.86(b), when a puretone threshold is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 Hertz, an evaluation could also be based either upon Table VI or Table VIa, whichever results in a higher evaluation.  

B.  Rating for the period prior to April 3, 2003.  

The Veteran currently is assigned a noncompensable evaluation for bilateral hearing loss prior to April 3, 2003.  In February 1992, the Veteran was afforded a VA audiology examination.  The examination resulted in the following findings:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
55
55
65
56.25
LEFT
50
45
50
60
51.25

The right ear manifested an average puretone threshold of 56.25 decibels, and the left ear manifested an average puretone threshold of 51.25 decibels.  Speech recognition scores by Maryland CNC testing was 100 percent in each ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable evaluation is warranted.  

The report of an August 1998 audiogram resulted in the following findings:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
50
50
50
50
LEFT
55
45
50
55
51.25

The right ear manifested an average puretone threshold of 50 decibels, and the left ear manifested an average puretone threshold of 51.25 decibels.  Speech recognition scores by Maryland CNC testing were 80 percent for the right ear and 88 percent for the left ear.  

Again, applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level IV hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level IV and Level II hearing loss, a noncompensable evaluation is warranted.  

The report of an October 1998 VA audiology examination resulted in similar findings:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
50
50
50
50
LEFT
55
45
50
55
51.25

The diagnosis was moderately severe mixed hearing loss in the right ear and a moderate mixed hearing loss in the left ear.  Hearing loss was predominantly conductive in both ears.

The right ear manifested an average puretone threshold of 50 decibels, and the left ear manifested an average puretone threshold of 51.25 decibels.  However, speech recognition scores by Maryland CNC testing were 92 percent for each ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable evaluation is warranted.  

The report of a November 1999 VA audiology examination resulted in the following findings:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
50
45
50
50
LEFT
60
55
55
55
56

The diagnosis was moderately severe mixed hearing loss in the right ear and a moderate mixed hearing loss in the left ear.  Hearing loss was predominantly conductive in both ears.

The right ear manifested an average puretone threshold of 50 decibels, and the left ear manifested an average puretone threshold of 56 decibels.  Speech recognition scores by Maryland CNC testing were 96 percent for each ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable evaluation is warranted.  

The report of an August 2002 VA audiogram resulted in the following findings:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
65
--
70
--
LEFT
75
65
--
60
--

The results of this audiogram are inadequate for VA rating purposes as results were not provided for 3000 Hertz.

Based on the results of all five audiological evaluations of record, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a compensable disability rating for the period prior to April 3, 2003.

C.  Rating for the period from April 3, 2003 to September 6, 2007.  

The Veteran is assigned a 10 percent evaluation for bilateral hearing loss for the period from April 3, 2003 to September 6, 2007.

The report of an April 3, 2003 VA audiology examination indicated as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
55
55
60
57.5
LEFT
70
65
65
75
68.75

The diagnosis was moderately severe conductive hearing loss in the right ear and a severe mixed hearing loss in the left ear.

The right ear manifested an average puretone threshold of 57.5 decibels, and the left ear manifested an average puretone threshold of 68.75 decibels.  Speech recognition scores by Maryland CNC testing were 92 percent in the right ear and 96 percent in the left ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level II hearing loss, a noncompensable evaluation is warranted.  

Crucially, however, the Veteran's left and right ear hearing loss thresholds on the April 2003 VA examination began to demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a), as each threshold value is 55 dB or higher.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designations for hearing impairment for the left ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.   

As noted above, Table VI reveals Level II for right and left hearing impairment.  Significantly, Table VIA reveals a more favorable Level IV hearing impairment for the right ear and Level V hearing impairment for the left ear.  Table VII indicates that, for a right and left ear with respective Level IV and V hearing loss, a 10 percent disability rating is assigned.  

In April 2004 addendum opinion, the April 2003 examiner explained that the Veteran's hearing loss was considered "exceptional or unusual" because it was mainly a conductive hearing loss, and not sensorineural (a permanent hearing loss) which means that it was not due to noise exposure.  The Veteran has a history of conductive hearing loss for many years, most likely resulting from his history of recurring ear infections and otologic surgeries.

Based on the results of this audiological evaluation, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a rating in excess of 10 percent for the period from April 3, 2003 to September 6, 2007.  

D.  Rating For the period from September 7, 2007 to January 16, 2012. 

The Veteran is assigned a 20 percent evaluation for bilateral hearing loss for the period beginning September 7, 2007 until January 16, 2012.

The report of a September 7, 2007 VA audiology examination resulted in the following findings:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
60
65
75
66.25
LEFT
60
65
70
85
70

The diagnosis was bilateral mixed hearing loss.  

The right ear manifested an average puretone threshold of 66.25 decibels, and the left ear manifested an average puretone threshold of 70 decibels.  Speech recognition scores by Maryland CNC testing were 100 percent in the right ear and 92 percent in the left ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level II hearing loss, a noncompensable evaluation is warranted.  

However, Table VIA reveals a more favorable Level V hearing impairment for the right ear and Level VI hearing impairment for the left ear.  Table VII indicates that, for a right and left ear with respective Level V and VI hearing loss, a 20 percent disability rating is assigned.  

The report of an April 2010 VA treatment notes showed the following findings:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
55
70
90
70
LEFT
60
60
65
75
65

The diagnosis was moderate to profound mixed hearing loss.  

The right ear manifested an average puretone threshold of 70 decibels, and the left ear manifested an average puretone threshold of 65 decibels.  Speech recognition scores by Maryland CNC testing were 96 percent in each ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level II hearing loss, a noncompensable evaluation is warranted.  

Once again, Table VIA reveals more favorable findings.  Specifically, Level VI hearing impairment for the right ear and Level V hearing impairment for the left ear.  Applying these designations to Table VII results in a 20 percent disability rating.
  
Based on the results of these audiological evaluations of record, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of an evaluation in excess of 20 percent for the period beginning September 7, 2007.

E.  Rating for the period beginning January 17, 2012.  

The Veteran is assigned a 30 percent evaluation for the period beginning January 17, 2012.  On that date, the Veteran was afforded a VA audiology examination that resulted in the following findings:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
60
60
70
65
LEFT
65
80
75
90
77.5

The diagnosis was bilateral mixed hearing loss.  The right ear manifested an average puretone threshold of 65 decibels, and the left ear manifested an average puretone threshold of 77.5 decibels.  Speech recognition scores by Maryland CNC testing were 100 percent in the right ear and 96 percent in the left ear.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level II hearing loss, a noncompensable evaluation is warranted.  

Table VIA reveals a more favorable Level V hearing impairment for the right ear and Level VII hearing impairment for the left ear.  Applying these designations to Table VII results in a 30 percent disability rating.  Based on the results of this audiological evaluation, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a rating in excess of 30 percent for the period beginning January 17, 2012.  

F. Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2011).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

The Veteran claims a long history of problems with his ears.  In December 1967, the Veteran had surgery on his right ear.  In May 1968, he had surgery to reduce the drainage in both ears.  The Veteran has a long documented history of hearing loss that has progressively worsened.  Furthermore, he is also currently service-connected for tinnitus, hearing loss, otitis media and tympanoplasty of the right ear.    Tympanoplasty of the right ear and otitis media are both considered noncompensable disabilities.  The highest evaluation that that has been assigned for the Veteran's hearing loss is 30 percent.  

In compliance with the March 2011 Board remand, the RO referred the Veteran's claim to the Director of Compensation and Pension Services (Director) for consideration of an extraschedular rating in July 2011.  The RO explained that the Veteran had multiple audiometry examinations which showed increasing hearing loss in both the right and left ear.  Also, the Veteran was fitted and casted for hearing aids.  The Veteran had an extensive history of ear infections, bloody ear drainage and inability to use the hearing aids during flares of otitis media and cholesteatoma.  The RO noted that the Veteran filed an EEOC complaint due to job discrimination based on his hearing loss disability.  The Veteran claims that his hearing loss disability has caused undue financial hardship as he has been forced to accept employment at low paying wages due to his hearing loss.

In his September 2011 report, the Director of Compensation and Pension Services noted that the Veteran maintains that he has not been hired for positions where he was the most qualified applicant because of his hearing loss.  After the Director reviewed the Veteran's past audiological examinations, the Director concluded that the record failed to show and exceptional or unusual pattern that rendered the application of the regular rating criteria as impractical.  The documented auditory thresholds were correctly rated under the regular rating criteria.  Reports of problems with background and conversation are fully contemplated in the regular rating criteria as well.  The Director further acknowleged the Veteran's challenges with safety requirements of his woodworking occupation but noted that these symptoms alone do not render the applicable rating criteria inadequate.

The Director also commented on the April 2003 audiologist comment that the Veteran's hearing loss was "exceptional or unusual".  The Director concluded that conductive hearing loss itself or mixed with sensorineural hearing loss is not recognized by generally accepted medical authority as an exceptional or unusual audiological disability patter.  The Director found no exceptional or unusual disability picture and denied entitlement to an extra-schedular evaluation for the service-connected hearing loss in accordance with the provisions of 38 C.F.R. § 3.321 (b)(1).    

The Board notes that the issue of an extraschedular evaluation was remanded to the RO so that referral could be made to the Director.  At the time that the Board remanded the issue, only service connection for hearing loss in the right ear and typanoplasty of the right ear was awarded to the Veteran.  Since that time, service connection has been awarded for the Veteran's left hearing loss, otitis media and tinnitus.  His overall combined evaluation for all of his ear related disabilities is 40 percent.  

That aside, as the issue has been referred to the Director of Compensation and Pension, the question before the Board is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no evidence that the Veteran has been recently hospitalized for treatment of his service-connected hearing loss disability, and the Veteran does not contend this. 

With respect to the matter of whether the Veteran's hearing loss disability markedly interferes with his employment, although the Veteran contends that such is the case, the evidence includes records associated with an EEOC complaint filed by the Veteran again his employer based on his contention that he could in fact work notwithstanding his hearing loss, and his ultimate success in securing employment.  The Veteran clearly and specifically contended that "the handicap does not need to be accommodated."  See item (3) "Analysis", evidently prepared by the Veteran himself and presented March 6, 1989.]  It thus was the premise of his EEOC complaint that his hearing loss did not markedly interfere with employment.  This is, in fact consistent with the medical evidence of record pertaining to his service-connected hearing loss disability.  

Also of record is the report of a November 1999 VA social and industrial survey, indicating a long and steady history of employment by the Veteran, and that he retired in 1996 when his employer apparently shut down the division in which he worked.  There is no indication that the Veteran's employment at that time was terminated due to his service-connected disabilities hearing loss disability, and indeed he stated to the examiner that he had other medical disabilities as well as hearing loss that prompted him to take the severance package offered and retire. 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].   The evidence does not demonstrate that the Veteran's service-connected disabilities are of such severity as to result in an identifiable loss of industrial capacity such that a compensable disability rating would be appropriate.

In addition, there is no evidence of an exceptional or unusual disability picture.  
The Board does note that a VA audiologist commented in April 2003 that "The veteran's hearing loss is 'exceptional or unusual' in that it has a conducive component bilaterally, most likely due to the ear surgeries he had in 1967."  The audiologist was thus describing the nature of the hearing loss, not the severity of the disability presented by the hearing loss, as being "exceptional or unusual".   It does not appear that his hearing loss requires frequent medical treatment or the use of medication or otherwise presents an exceptional or unusual disability picture.

Thus, the Board finds nothing in the record that may be termed exceptional or unusual so as to warrant extraschedular ratings.  The Board accordingly finds that the Veteran's disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards.  

G.  Conclusion

In conclusion, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a compensable evaluation rating for the period prior to April 3, 2003, in excess of 10 percent for the period from April 3, 2003 to September 6, 2007, in excess of 20 percent for the period from September 7, 2007 to January 16, 2012 or a rating in excess of 30 percent beginning January 17, 2012.  

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra.  Furthermore, as noted above, a higher disability rating on an extraschedular basis is not warranted. 


II.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, the Veteran's service-connected disabilities include:  bilateral hearing loss, rated as noncompensable prior to April 3, 2003, rated 10 percent disabling prior to September 7, 2007, rated as 20 percent prior to January 17, 2012 and rated as 30 percent disabling thereafter; tinnitus, rated as 10 percent disabling; tympanoplasty of the right ear, rated as noncompensable; and otitis media, rated as noncompensable.  A combined 40 percent evaluation is in effect.  Even if the Board considers all of his ear disabilities as resulting from a common etiology, his combined evaluation is still only 40 percent.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2011).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

The Veteran was sent a notice letter in January 2012 explaining what evidence was required to show entitlement to individual unemployability.  The RO requested that the Veteran complete, sign and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran has not returned this form.  However, the Veteran submitted an SSOC Notice Response in March 2012 stating that he had no other information or evidence to submit.  Furthermore, he asked that his case be returned to the Board as soon as possible for appellate adjudication.

VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 406 (1991).  As the Veteran has not completed this application, the Board will decide this issue based on the evidence of record.  

The Veteran appears to argue that his job options were limited due to hearing loss disability.  He stated that he could not qualify for jobs such as a fireman or policeman or other jobs that required interactions with people such as offices where dialogue was quiet.  See March 2010 Veteran's statement.  The Veteran claims that he was discriminated at some jobs because he appeared to be slow because he could not understand a conversation.  Id.  He also maintains that he had to quit his job as a real estate salesman because he could not hear well enough even with a hearing aid.  See October 2006 Appellant's Brief.  

The Veteran also stated that he applied to many jobs over the years but he was rejected from them.  See October 2004 Veteran's statement.  He could never prove discrimination based on his hearing loss disability, until he was denied a job at the WP AFB.  Id.  He appealed to the EEOC and was able to obtain the position.  Id.  The Veteran claims that during the time while his case was being appealed to the EEOC, he had to commute 100 miles per day to another job.  Id.  


During a prior April 2010 VA examination, the veteran reported that it was hard to communicate with others at work due to his hearing loss.

In the most recent January 2012 examination, the examiner stated that due to the Veteran's ear disability, he was unable to work in "dangerous hearing zones" due to hearing loss.  Likewise, he was unable to get a job as a fireman or policeman due to his hearing problem.  The Veteran reported that many job applications were denied because he seemed slow due to trouble hearing.  The examiner also noted that tinnitus would also limit his sleep and make him tired.

In November 1999, the Veteran was provided a social and industrial survey.  The examiner provided a detailed history of the Veteran's postservice occupational history.  Specifically, the Veteran reported during the interview that after graduating from high school, he worked for a pattern company for a few years.  Then, he enlisted in the navy.  During his time in service, he enrolled in a tech school as a pattern maker.  The Veteran reported that his hearing problems did not prevent him from maintaining his job as a certified pattern maker while he was the service.  He also was not denied a promotion in service due to his hearing problems. 

The November 1999 social and industrial survey notes that after service the Veteran worked full-time for various companies as a pattern maker. Over the years, he was laid off from companies at various times, but it appears that he found work relatively quickly.  While the Veteran was never fired from any position due to his hearing loss, he believed he was denied promotions due to his hearing problems.  

The Veteran's job history shows that he quit some jobs for better positions or due to the location of the job but it does not appear that he lost any job due to his hearing loss.  In this regard, while working full-time as a pattern maker for Zirkle Pattern Company in 1971 to 1972, the Veteran worked part-time as a real estate agent.  The Veteran gave up this part-time job because of his hearing problems.   

In 1987, the Veteran applied for a job at Wright Patterson Air Force Base.  He was denied the position.  The WP AFB explained that he was not qualified to work in a noise hazard area and was disqualified for the wood crafter position.  The Veteran filed an U.S. Equal Employment Opportunity Commission (EEOC) complaint for discrimination.  While his claim was appealed, he found full-time work working for various pattern makers.  He was laid over several times during this period but again does not appear to have lost the positions due to his hearing loss.  

As a result of his EEOC complaint, he was hired by the Air Force Base and worked there from 1991 to 1996.  In 1996, the Air Force Base no longer did wood crafting work and closed the building where he worked.  He was laid off and offered an incentive package.  The Veteran retired at age 62 from the Air Force Base in 1996 and has not worked since then.  (as indicated in the Social and Industrial Survey which was completed in November 1999).  

At the time of the November 1999 social and industrial survey, the Veteran noted that he did not seek employment after his retirement due to his physical condition and hearing problems.  Specifically, he mentioned that as a pattern maker, he had to be on his feet most of the time.  The long hours that he stood on his feet, took a toll on him, especially when he worked at the Air Force Base and had to have surgeries on his legs for varicose veins.  The Veteran stated that he did not want to endure any more excruciating ear examinations for future employment.

The Board observes that besides stating that the Veteran could not work in "dangerous hearing zones," the January 2012 examiner did not state that the Veteran could not obtain gainful employment due to his hearing loss disability.  In fact, the record shows that the Veteran has a long history of full-time work as a pattern maker.  He stopped working due to being laid off in 1996 because his position had been eliminated.  He took an incentive package provided and did not seek further employment.  

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of this claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits). 

Based upon review of the evidence, the Board concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  The Board acknowledges that a VA audiologist described the Veteran's hearing loss as "exceptional or unusual" in an April 4, 2003 VA treatment record.  The audiologist clarified that she described the Veteran's hearing loss as exceptional or unusual because it was mainly a conductive hearing loss and not sensorineural or permanent hearing loss and therefore, was not due to noise exposure.  The audiologist was describing the nature of the Veteran's hearing loss and not unusual or exceptional circumstances which would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extraschedular consideration.

There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected hearing loss.  While the Veteran has complained of other complaints related to his ears, such as ringing in his ears and discharge from his ears, service connection for both tinnitus and otitis media has been service-connected and these symptoms have been considered under those diagnostic codes.  See January 2012 RO decision; and 38 C.F.R. § 4.87 Diagnostic Codes 6260, 6200.  The Veteran was also awarded service connection for tympanoplasty of the right ear effective July 1975.  

While the Veteran has difficulty hearing others due to his hearing loss disability, there is no evidence that he is unable to perform some type of substantially gainful employment specifically as a result of these limitations.  Notably, the Veteran appears to have worked in his profession as a pattern making since the time he was discharge from service with little difficulty due to hearing loss.  Furthermore, the Veteran reported that he had difficulties with his legs due to varicose veins and his leg problems along with hearing loss were the reasons he did not seek employment after he was laid off in 1999.  Therefore, he is not solely unable to work due to his service-connected disabilities.  The Board cannot take into consideration limitations caused by those non-service connected conditions in determining his employability for extraschedular purposes.  

In sum, there is no indication that the average industrial impairment from the service-connected disabilities would be in excess of those contemplated by the assigned rating.  Therefore, the Board finds that the record does not demonstrate that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss prior to April 3, 2003, is denied.

Entitlement to an evaluation greater than 10 percent prior to September 7, 2007, is denied.

Entitlement to an evaluation greater than 20 percent prior to January 17, 2012, is denied.  

Entitlement to an evaluation greater than 30 percent beginning January 17, 2012 is denied.  

Entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) is denied.

Entitlement to a TDIU is denied.


REMAND

In a February 2012 statement, the Veteran claims that the effective date for his service-connected bilateral hearing loss, tinnitus and otitis media should be in July 1975.  As he disagreed with the effective date for bilateral hearing loss, tinnitus, and otitis media within a year of the July 2011 RO decision, granting service connection for bilateral hearing loss, and the January 2012 RO decision, granting service connection for tinnitus and otitis media, a statement of the case (SOC) must be issued.  To date, no SOC has been issued as to these issues of an earlier effective date for these issues. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue an SOC on the issue of entitlement to an earlier effective date in July 1975 for service connection for bilateral hearing loss, tinnitus, and otitis media.

Accordingly, the case is REMANDED for the following action:

The RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding the issue of entitlement to an earlier effective date in July 1975 for service connection for bilateral hearing loss, tinnitus, and otitis media.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.R.R. § 20.302(b) (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


